Exhibit 10.1
 
GENERAL RELEASE AGREEMENT
 
1.  Ending of Employment; Special Separation Benefit. Dennis C. McLaughlin
acknowledges that his employment with Kosmos Energy, LLC (“Kosmos”) ended
effective December 21, 2012 (the “Separation Date”). Kosmos will pay McLaughlin
his unpaid base salary and accrued unused vacation time, through the Separation
Date. In addition, Kosmos acknowledges that the Kosmos Energy Ltd. Long Term
Incentive Plan, the May 16, 2011 Restricted Stock Award Agreement [Exchange],
the May 18, 2011 Restricted Stock Award Agreement [Service Vesting], the June
15, 2011 Restricted Stock Award Agreement [Performance Vesting], the June 11,
2012 Restricted Stock Award Agreement [Service Vesting], and the June 11, 2012
RSU Award Agreement [Performance Vesting] (collectively, the “Award”) will
govern the vesting of McLaughlin’s Restricted Shares (as defined in the Award)
in Kosmos Energy Ltd. McLaughlin’s separation is “without cause” for purposes of
the Award. McLaughlin understands that he is eligible to receive from Kosmos the
following Special Separation Benefit: a gross lump-sum payment of the amount
equal to three months of premiums for health-insurance continuation coverage
under COBRA, less withholdings and payroll deductions as required by law.
McLaughlin understands that as a condition of receiving the Special Separation
Benefit to which he is not otherwise entitled, he will be required to sign this
General Release Agreement (the “Agreement”) and not revoke his acceptance.
 
2.   Release by McLaughlin. In exchange for the promises and obligations of
Kosmos set out in this agreement, McLaughlin releases, acquits, and forever
discharges (i) Kosmos, (ii) any parent, subsidiary, or affiliated entity of
Kosmos, including but not limited to Kosmos Energy Holdings and Kosmos Energy
Ltd., (iii) any current or former officer, stockholder, member, director,
partner, agent, manager, employee, representative, insurer, or attorney of the
entities described in (i) or (ii), or any successor or assign, and (iv) any
employment benefit plan sponsored or administered by any person or entity
described in (i), (ii), and (iii), (collectively, the “Kosmos Parties”) from,
and waives to the maximum extent permitted by applicable law, any and all
claims, liabilities, demands, and causes of action of whatever character,
whether known or unknown, fixed or contingent, or vicarious, derivative, or
direct, that he may have or claim against any of the Kosmos Parties. McLaughlin
understands that this general release includes, but is not limited to, any and
all claims arising under any federal, state, or local laws prohibiting
employment discrimination, including the Age Discrimination in Employment Act,
or other claims growing out of, resulting from, or connected in any way with his
employment with Kosmos or the ending of his employment with Kosmos. McLaughlin
understands that this Agreement does not waive any rights or claims against any
of the Kosmos Parties that may arise after the date on which he signs it or to
any benefits to which he has a vested entitlement under the terms of the
applicable employee benefit plans established by Kosmos, including specifically,
but not limited to, the Award.
 
3.   Acceptance. McLaughlin may accept the terms of this Agreement by signing it
in the space provided below and returning it to:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Separation Agreement
Page 2
 
Ty Gaston
Senior Vice President, Global Human Resources
Kosmos Energy, LLC
8176 Park Lane, Suite 500
Dallas, Texas 75231
 
 
no earlier than the Separation Date and no later than January 9, 2013, which
McLaughlin agrees is at least 21 days after he first received the original
version of this Agreement. McLaughlin represents and warrants that, except for
modifications expressly agreed to by Kosmos, he has not modified this Agreement
as it was originally presented to him, and that any modifications to this
Agreement, whether material or immaterial, made by Kosmos and McLaughlin after
it was originally presented to him do not extend or restart the period for him
to consider and accept this Agreement. McLaughlin further understands that the
terms of this Agreement will become effective and enforceable eight days after
he signs it (the “Effective Date”), unless before then he revokes his acceptance
in writing and delivers his written revocation to Ty Gaston at the address
listed above, in which case Kosmos’ promises and obligations set out in this
agreement will not be effective or enforceable. McLaughlin acknowledges and
agrees that Kosmos and the other Kosmos Parties have no legal obligation to make
the promises and obligations offered to him. Signing this Agreement constitutes
McLaughlin's agreement to all terms and conditions set forth in it, and is in
consideration of Kosmos' promises and obligations.
 
4.   Confidentiality.   In consideration of Kosmos’ promises and obligations in
this agreement, McLaughlin also agrees that he will not disclose the terms of
this Agreement or any prior version of this Agreement to any persons other than
his spouse, attorneys, and accountant, tax advisor, or tax-return preparer, if
any, if those persons have agreed to keep such information confidential.
 
5.   Nondisparagement.   In consideration of Kosmos’ promises and obligations in
this Agreement, McLaughlin agrees that he has not, and will not in the future,
make any oral or written statements or reveal any information to any person,
company, or agency that is or is intended to be disparaging or damaging to the
name, reputation, or business, or that would interfere in any way with the
business relations, of any of the Kosmos Parties and will not discuss with any
third party the business, operations, plans, strategies, personnel or business
relationships, or agreements of any of the Kosmos Parties. In consideration of
McLaughlin’s promises and obligations in this Agreement, Kosmos agrees to
instruct its executive management team not to make any oral or written
statements or reveal any information to any person, company, or agency that is
or is intended to be disparaging or damaging to McLaughlin’s name or reputation.
 
6.   Cooperation.   In consideration Kosmos’ promises and obligations in this
Agreement, and without further consideration, McLaughlin agrees that he will
cooperate fully and completely with Kosmos and any of the other Kosmos Parties,
at their reasonable request, to facilitate the transfer of knowledge with
respect to matters on which he worked during his employment and to assist with
existing or future investigations, proceedings, litigation, examinations, or
other fact-finding or adjudicative proceedings, public or private, involving any
of the Kosmos Parties on matters about which he has personal knowledge. This
obligation
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Separation Agreement
Page 3
 
 
includes McLaughlin’s promptly meeting with Kosmos’ or the Kosmos Parties’
representatives at reasonable times upon their request, and providing
information and, where applicable, testimony, that is truthful, accurate, and
complete, according to information known to McLaughlin.
 
7.   Other Relief; Jurv Waiver.   In further consideration of Kosmos’ promises
and obligations in this agreement, McLaughlin agrees that he will not request or
accept anything of value from Kosmos or any of the other Kosmos Parties not
provided for in this Agreement as compensation for damages related to his
employment or the ending of his employment with Kosmos. The parties further
irrevocably waive the right to trial by jury and agree not to initiate or
participate in any class or collective action with respect to any claim or cause
of action arising from McLaughlin’s employment or the ending of his employment
with Kosmos or from this Agreement (either for alleged breach or enforcement).
 
8.   Return of Property.   McLaughlin acknowledges that he has returned to
Kosmos all items of its or any of the other Kosmos Parties’ property that he has
had possession of or control over during the course of his employment.
McLaughlin agrees to deliver immediately to Kosmos any additional items of its
or any of the other Kosmos Parties’ property that he may discover in his
possession.
 
9.   Confidential Information.   McLaughlin acknowledges that all of the
documents, data, and information (in any form) to which he had access during his
employment, including but not limited to all trade secrets, information
pertaining to any employees of Kosmos or any of the other Kosmos Parties, or
specific transactions in which Kosmos or any of the other Kosmos Parties was,
is, or may be involved, all information concerning the matters on which he
worked while employed by Kosmos or any of the other Kosmos Parties, and in
general all other information concerning the business and operations of Kosmos
or any of the other Kosmos Parties, are confidential and may not be disseminated
or disclosed by him to any other persons or parties, except as may be authorized
in writing by Kosmos or as required by law or judicial process. In the event it
appears that McLaughlin will be compelled by law or judicial process to disclose
such confidential information, to avoid potential liability McLaughlin agrees to
notify Jason Doughty, Vice President & General Counsel, or his designee, at the
address above in writing immediately upon his receipt of a subpoena or other
legal process.
 
10.   Nonadmission of Liability or Wrongdoing.   McLaughlin acknowledges that
the offer set out in this agreement is not an admission by Kosmos or the other
Kosmos Parties of any wrongdoing, and in fact Kosmos and the other Kosmos
Parties specifically deny any wrongdoing.
 
11.   Acknowledgements; Knowing and Voluntary.   McLaughlin acknowledges that
(i) he has read this Agreement, (ii) Kosmos specifically has advised him to
consult an attorney and he has had the opportunity to consult an attorney, (iii)
he has had at least 21 days to consider and fully understand the meaning and
effect of his action in signing this Agreement, (iv) his signing of this
Agreement is knowing and voluntary, and based solely on his own judgment in
consultation with his attorney, if any, and (v) he is not relying on any written
or oral statement or promise other than as set out in this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Separation Agreement
Page 4
 
 
12.   Other Matters.   This Agreement contains and constitutes the entire
understanding and agreement among the undersigned parties with respect to its
subject matter, supersedes any prior version of this Agreement, and may not be
released, discharged, abandoned, supplemented, changed, or modified in any
manner except by a writing of concurrent or subsequent date signed by McLaughlin
and an authorized Kosmos official. If any provision of this Agreement is held to
be unenforceable, such provision shall be considered separate, distinct, and
severable from the other remaining provisions of this Agreement, and shall not
affect the validity or enforceability of such other remaining provisions, and,
in all other respects, this Agreement shall remain in full force and effect.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas without regard to its rules regarding conflict of laws.
 
 
AGREED:
 

/s/ Dennis C. McLaughlin   12/21/12
Dennis C. McLaughlin
         

 
 
KOSMOS ENERGY, LLC
 

/s/ Brian F. Maxted   12/21/12
By:
Brian F. Maxted
Founding Partner, President & CEO
  Date      

 
 
 
 

--------------------------------------------------------------------------------

 